FERGUSON, Circuit Judge,
specially concurring:
I concur in the conclusion reached by Judge Poole, but for a different reason. Vig-go Thor Brandt-Erichsen has lost his right to assert that 43 U.S.C. § 1165 grants him equitable title because he failed to do so when he should have — a decade ago in an *1382administrative proceeding before the Department of the Interior (DOI) acting in a judicial capacity. In that proceeding, DOI successfully contested Brandt-Erichsen’s application to purchase an 80-acre tract of land as a trade and manufacturing site. ■ Today, Brandt-Erichsen brings a quiet title action concerning that same tract, arguing that section 1165 should have barred DOI from contesting his claim. Because Brandt-Erichsen has waived his opportunity to rely on that statute, and also because he has failed to show that he satisfies the requirements of that statute, the judgment of the district court should be affirmed.
In early 1979, DOI filed an administrative complaint contesting Brandt-Erichsen’s 1973 application to purchase the parcel of land, which is situated within what is now Wrangell-St. Elias National Park and Preserve. Later that year, an administrative law judge found for DOI and cancelled Brandt-Eri-chsen’s entry because, at the time of his application, Brandt-Erichsen was not engaged in a business operation from which he could reasonably expect to derive a profit. DOI’s Interior Board of Land Appeals affirmed. 46 I.B.L.A. 239 (March 27, 1980). Brandt-Erichsen did not seek judicial review of that final agency action.
. As a preliminary matter, Brandt-Erichsen can not rely on section 1165 because he has not shown he is in “full compliance with the [Homestead] law,” which is required to trigger the running of section 1165’s two-year statutory period. Stockley v. United States, 260 U.S. 532, 540, 43 S.Ct. 186, 188, 67 L.Ed. 390 (1923). In final agency action, DOI canceled Brandt-Erichsen’s entry, finding that the extremely limited revenue Brandt-Eri-chsen generated on the land during his. prove-up period did not indicate that at the time of his application to purchase the land he was engaged in actual businesses from which he could expect to derive a profit. Brandt-Erichsen therefore failed to show that he was “in possession of and occupying public lands ... for the purposes of trade, manufacture, or other productive industry,” 43 U.S.C. § 687a. He has still made no such showing, notwithstanding the Notice and the Application he filed with DOI. Because he has not shown that he ever made a valid entry for the purpose of productive industry onto the land he now claims, he certainly has not shown that two years have passed since he was issued a receiver’s receipt upon a final entry for such purposes.
Second, Brandt-Erichsen has waived any opportunity to take advantage of section 1165, even if it might otherwise apply. At no time in the agency proceedings ten years ago did Brandt-Erichsen claim that section 1165 barred DOI from contesting his application based upon its faihire to do so within two years of his procuring a receipt upon final entry.
Now, a decade later, Brandt-Erichsen brings this quiet title action, arguing that DOI should have been so barred. He offers no explanation of why he failed to raise the statute in the administrative proceedings, why he failed to seek judicial review, or why he failed to seek reconsideration. I can see no “exceptional circumstances” warranting our review at this stage. See Marathon Oil Co. v. United States, 807 F.2d 759, 757 (9th Cir.1986), cert. denied, 480 U.S. 940, 107 S.Ct. 1593, 94 L.Ed.2d 782 (1987). Although we should proceed with flexibility and caution when according preclusive effect to a failure to .raise a claim before an administrative agency acting in a judicial capacity, see United States v. Lasky, 600 F.2d 765, 768 (9th Cir.), cert. denied, 444 U.S. 979, 100 S.Ct. 480, 62 L.Ed.2d 405 (1979), I see no reason on the facts of this case for us to set aside the normal operation of claim preclusion.
An exceptional circumstance is asserted to exist because it would have been futile for Brandt-Erichsen to raise section 1165 before DOI ten years ago because its mind was set. First, what may retrospectively appear futile may not have appeared so — or been so — at the time. Of the four Interior Board of Land Appeals cases cited in support of this proposition, three, including the one with the most exhaustive discussion, were decided after the administrative proceedings in this case. “The agency’s interest[ ] in ... correcting its own errors” is an important element in deciding whether exceptional circumstances exist warranting our review. Marathon Oil, 807 F.2d at 768. The futility argument may have *1383had some validity if Brandt-Erichsen had sought judicial review of the final agency action ten years ago without having raised the claim in the agency proceedings. However, to raise it now, in a collateral proceedings ten years later, involves too much speculation with insufficient foundation.
Moreover, Aleknagik Natives Ltd. v. Andrus, 648 F.2d 496 (9th Cir.1980) cannot justify futility as an exceptional circumstance in this case. Andrus involved the failure to exhaust administrative remedies, rather than the failure to assert a claim in an administrative proceeding that actually occurred and was not appealed. Furthermore, in Andrus we excused failure to exhaust administrative remedies not only because it would have been futile, but also because 1) the administrative remedies available were inadequate, and 2) the administrative forums available to the claimant were “legally foreclosed from overruling the Secretary’s position.” Andrus, 648 F.2d at 500-501. Those conditions do not exist in this ease.
In sum, I concur because I fail to see why we should reach out to allow a party to establish a lumbering business and hunting lodge on National Park and Preserve Land on the basis of a statute for which he has failed to prove he qualifies, and which he could and should have attempted to rely upon ten years ago.